William Blair & Company 30th Annual Growth Stock Conference Terrance M. Marks, President and CEO Frank G. Paci, EVP and CFO June 17, 2010 Safe Harbor Statement Some of the statements in this presentation constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than those of historical facts included herein, including those related to the company’s financial outlook, goals, business strategy, projected plans and objectives of management for future operations and liquidity, are forward-looking statements.These forward-looking statements are based on the company’s plans and expectations and involve a number of risks and uncertainties that could cause actual results to vary materially from the results and events anticipated or implied by such forward- looking statements.Please refer to the company’s Annual Report on Form 10- K and its other filings with the SEC for a discussion of significant risk factors applicable to the company.In addition, the forward-looking statements included in this presentation are based on the company’s estimates and plans as of the date of this presentation.While the company may elect to update these forward-looking statements at some point in the future, it specifically disclaims any obligation to do so. 2 Leading Convenience Store Retailer Concentrated in the Southeastern United States 3 Note:Map is illustrative 1,642 Stores Located in Eleven Southeastern States as of June 15, 2010 Key Investment Highlights 4 Strong cash flow generation allows for investment to grow the business and to de-lever the balance sheet nAttractive sector consolidation potential nStrong cash flow generation nInvesting in food service and information initiatives to drive growth High Degree of Fragmentation Provides Continued Consolidation Opportunities 5 More than 50% of the stores in key markets are single store operators Florida (7,280 stores) North Carolina (5,359 stores) South Carolina (2,905 stores) Markets Fragmentation(1)(2) (3,628 stores) (2,482 stores) Alabama (3,704 stores) (2) Pantry store counts as of June 15, 2010. 2-50 Store Operators Strong Track Record of Growth… 6 Merchandise Revenue Fiscal Year Retail Gas Gallons Sold Fiscal Year ($ in mm) (Gallons in mm) …Substantial EBITDA Generation… 7 Gross Profit Fiscal Year Reported EBITDA Fiscal Year ’04-’09 CAGR 13.7% 6.7% ($ in mm) ($ in mm) …And Significant Operating Cash Flow 8 ($ in mm) Fiscal Year Operating Cash Flow Though Oil Price Changes Drive Volatility in Quarterly Retail Gasoline Margins… 9 FY2006 FY2007 FY2008 FY2009 Source:Energy Information Administration.Data represents daily average futures contract price per barrel of light sweet crude (contract 1) and CPG is net of credit card fees and repairs and maintenance. FY2010 ¢ 21.2¢ 11.1¢ 14.1¢ 17.4¢ 8.7¢ 11.5¢ 12.8¢ 10.5¢ 10.6¢ 9.0¢ 10.7¢ 19.2¢ 25.8¢ 11.2¢ 9.3¢ 14.0¢ 11.0¢ 14.0¢ 0 5 10 15 20 25 30 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 $0 CPG OIL …Annual CPG Tends to Remain Relatively Stable 10 Fiscal Year Note:Shaded area represents average historical CPG range and CPG is net of credit card fees and repairs and maintenance. Annual Net CPG Margins Typically Range from 12.0¢ to 13.5¢ 13.4¢ 10.4¢ 14.3¢ 15.9¢ 15.0¢ 0¢ 2¢ 4¢ 6¢ 8¢ 10¢ 12¢ 14¢ 16¢ 18¢ Merchandise Margin is the Primary Contributor of Our Gross Profit 11 Fiscal 2009 Gross Profit Mix Fiscal 2009 Merchandise Sales Mix2 (1)2009 CPG (net of credit card fees and repairs and maintenance) was $0.150. (2)Category sales mix estimates based on merchandise purchase and sales information. (3)Includes Other Tobacco Products and Cigarettes. Gas1 35% Merchandise 65% Tobacco products3 34.2% Packaged beverages 16.4% Beer & wine 16.0% Grocery 20.9% Capturing the Food Service Opportunity 12 (1)Pantry Food Service includes Fast Food Service, Self-Service Fast Foods and Beverages and is for FY2009. (2)Industry Data is for Calendar Year 2008 and Industry source is NACS. Industry2 Pantry1 Food Service Mix of Total Inside Sales 17% 9% Key Initiative -Revitalizing Food Service Offering Lunch Breakfast Snacks Expansion Opportunities nRe-Image Stores nDay Part Focus }Breakfast, Lunch and Snacks nFresh and Healthier Offerings Coffee Relaunch Overview “Fast - Friendly - Clean” Brand Stand Product Execution Excellence Customizable Variety of Offering New Cups Placement Convenient High visibility Flow thru Clean, Neat Price 99¢ Value 89¢ Refills Optimized Cup Sizing Promotion Advertising to Generate Awareness & Trial Deal them in Trade them up Bring them back People Readiness Hospitality Associate Brewing Fundamentals ITM Execution Fresh Operating Platform ServiceOptimized Merchandising Bean Street Coffee Company™ Hot, Fresh, Convenient, Customizable 15 Branded Fusion Thermal Cup Specialty Coffee Condiments Station Opening Price Per Unit Hospitality Associate First Initiative - New Coffee Program Brewed Coffee “Fresh” Program 16 nExpected to contribute 2-3 point s of merchandise growth in roll out stores nExpected to lift rollout store merchandise sales by 2-3% nFoods service margins are accretive nBuilds foundation for Food Service Culture nAverage investment per store projected $30-35K nAnticipate coordinating maintenance cap ex upgrades with “Fresh” upgrade nExpected to increase in annual capital spending by $10 million nInitial market rollout in Raleigh will be complete by mid July nApproximately 100 stores will receive complete “Fresh” Program by year end nComplete “Fresh” Program will be applied 25% of stores by year end 2011 Return Investment Roll Out Schedule Key Systems Initiatives should provide improved performance 17 nSystem objective is to be more efficient and effective in pricing gasoline nEvery1/10 of a cent gained is $2M in margin a year nRoll out will begin in Q4 and be completed by Q2 2011 nRecently completed POS upgrade nWill provide more flexibility to do customer promotions nWill provide better market basket level data nMulti-stage project targeted to improve operating efficiency and customer service nCurrent stage focused on eliminating non-value added tasks nPilot will be in Q4 with company wide launch in Q1 2011 KSS Gas Pricing Point of Sale Workforce Management Financial Flexibility 18 nMeaningful liquidity }$179 million in cash-on-hand }$225 million revolver - $0 drawn, approximately $140 million available after LOCs nLong-term debt profile; earliest maturity is the convertible debt in November 2012 nCovenant-light bank facility(1) }6.25x Adj. Net Debt / EBITDAR Leverage - Currently 5.89x }2.25x Interest Coverage - Currently 2.57x Note:Balance Sheet data as of March 25, 2010. (1) Per credit facility covenant calculations (8x rent methodology) for TTM as of March 25, 2010. Key Investment Highlights 19 Strong cash flow generation allows for investment to grow the business and to de-lever the balance sheet nLeading market positions in attractive Southeastern markets nSignificant scale advantages versus primary competitors nAttractive sector consolidation potential nStrong cash flow generation nInvesting in food service and information initiatives to drive growth Reconciliation of Non-GAAP Measures 20 Adjusted EBITDA & EBITDA Reconciled to Net Income Reconciliation of Non-GAAP Measures 21 Adjusted EBITDA & EBITDA Reconciled to Cash Flows
